United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-30822


TEXACO INC.,

                             Plaintiff-Counter Defendant-Appellee,

versus


LAINELIFE ASSOCIATES, a California
Limited Partnership; LAINELIFE, INC.,
Its General Partners; LINDA NOE LAINE;
PIONEER ASSOCIATES, A Massachusetts
Limited Partnership; DECATUR,
INCORPORATED, Its General Partner;
CHRISTEL NOE LAINE,

                          Defendants-Counter Claimants-Appellants.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (94-CV-539-A)
                      --------------------

Before JOLLY, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellants’ claims were dismissed by the district court’s

grant of Texaco’s motion for summary judgment, thereby disposing of

Appellants’ myriad and far-ranging claims.   On appeal, appellants

complain of multiple errors by the district court including,

without limitation, the court’s denial of Appellants’ motions for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
transfer of venue and request for jury trial, its contractual

interpretation of the prior settlement agreement, and its various

findings of fact and conclusions of law.

     Our review of the voluminous record on appeal, appellants’

largely   non-conforming    appellate   brief,1   the   district    court’s

careful and exhaustive disposition of the issues presented, and the

oral arguments of the parties, convince us beyond peradventure that

appellants’ claims and assignments of error are entirely without

merit    and   approach   frivolousness.    Largely     for   the   reasons

expressed by the district court, as well supported by the appellate

brief and oral argument of counsel for Texaco, we are satisfied

that all rulings, orders, and judgments appealed from should be


     1
         Among other deficiencies, that brief fails properly to
discuss the standard of review for the various issues presented in
this appeal; and fails to structure arguments concerning summary
judgment decisions and trial decisions as well as arguments
concerning legal conclusions and factual findings, instead mixing
them in a manner that can best be described as “hodgepodge” (for
example, appellants discuss the fourth issue cited in summary
judgment in a 2–page subsection within the section addressing the
third issue decided on summary judgment). In addition, 24 pages of
the 75 pages of the initial brief and 13 of 19 pages of the reply
brief contain single-spaced, 9-point-font footnotes, with some of
the longer ones carrying over to the following page and many
containing substantive arguments, thereby violating even the
expanded page or word limitation that we authorized for this
appellate brief, in spirit if not technically. Appellants also
failed to furnish record-excerpt copies of significant documents
that are extensively referred to in their briefs, e.g., the Global
Services Agreement between Texaco and Louisiana, the Hankamer
Agreement between Texaco and appellants, the sublease between
Texaco and the Laines, and the district court’s second summary
judgment opinion. Cumulatively, these deficiencies could justify
rejection of appellants’ brief and even summary dismissal of
appellants’ appeal.

                                    2
affirmed. This matter has engendered expenditures of direct costs,

attorneys’ fees, and judicial resources beyond any justification

that we are able to detect in the merits of these claims.   We will

not compound these problems by writing further, especially when it

appears to us that the district court ably resolved the case.

AFFIRMED.




                                3